Citation Nr: 1401724	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  06-24 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1969 to October 1970.

He appealed to the Board of Veteran's Appeals (Board/BVA) from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim, he testified at a hearing at the RO in August 2008 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board subsequently, in February 2009, remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to issue a corrective Veterans Claims Assistance Act (VCAA) notice letter, to obtain additional VA medical treatment records, and to have the Veteran reexamined to reassess the severity of the peripheral neuropathy affecting his upper and lower extremities, as well as to obtain a medical opinion concerning whether his service-connected disabilities are sufficiently severe so as to render him unemployable and resultantly entitled to a TDIU.

In April 2012, the Board issued a decision granting service connection additionally for depression, but denying higher ratings for the already service-connected peripheral neuropathy affecting the Veteran's upper and lower extremities, and again remanding his remaining claim for a TDIU for still further development and consideration because a VA examination and opinion were still needed concerning whether his service-connected disabilities, including his newly 
service-connected depression (which resultantly had not been considered in the previous TDIU opinions), were sufficiently incapacitating as to prevent him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.


In April 2013 the Board again remanded this remaining TDIU claim because the May 2012 VA examination report did not set forth the Veteran's current symptoms and any pertinent findings observed on mental status examination with an opinion as to their effect on his occupational functioning and supported by explanation.  In addition, the Board remanded this claim because the May 2012 VA examinations assessing the severity of his diabetes and service-connected disabilities secondary to the diabetes, including his peripheral neuropathy and diabetic nephropathy, did not also examine and assess the severity of his service-connected diabetic retinopathy, as required by the Disability Benefits Questionnaire (DBQ) for diabetes.  Further, the Board requested medical comment concerning whether the Veteran's 
service-connected disabilities, by themselves or in combination, are sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment in light of his education and work history, and without regard to his age or nonservice-connected disabilities.

The AMC since has continued to deny this remaining TDIU claim, so it is again before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has a combined 90 percent rating for his service-connected disabilities.

2.  These several service-connected disabilities, without regards to other factors such as his advancing age and non-service-connected disabilities, as likely as not prevent him from obtaining or maintaining employment - even sedentary employment - which could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, and 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Since in this case, however, this TDIU claim is being granted, there is no need to discuss whether there has been compliance with these duty-to-notify-and-assist obligations.  Even if, for the sake of argument, there has not been, this ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.

Legal Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities or lower extremities, including the bilateral factor, disabilities resulting from a common etiology or ,single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war (POW) will be considered as one collective disability for the purpose of determining whether these § 4.16(a) rating requirements are met.  38 C.F.R. § 4.16(a)(1)-(5).

But even if the Veteran does not satisfy these threshold minimum rating requirements, he may still receive a TDIU on an alternative extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b), provided however it is shown that he is indeed unemployable on account of his service-connected disability or disabilities.  That said, in this alternative circumstance the Board would be precluded from granting a TDIU on this special extra-schedular basis in the first instance, having instead to refer the matter to the VA Under Secretary for Health or the Director of the Compensation and Pension Service for this special consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Regardless, then, the critical inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Analysis

Service connection is in effect for the following disabilities:  renal disease associated with (so a complication of) Type II Diabetes Mellitus, rated as 
30-percent disabling; an acquired psychiatric disorder, namely, depression but not posttraumatic stress (PTSD) associated with the Type II Diabetes Mellitus, rated as 30-percent disabling; peripheral neuropathy of the right upper extremity (dominant) associated with the Type II Diabetes Mellitus, rated as 30-percent disabling; the underlying Type II Diabetes Mellitus (the presumed result of exposure to Agent Orange during the Veteran's service), rated as 20-percent disabling; peripheral neuropathy of the left upper extremity (non-dominant) associated with the Type II Diabetes Mellitus, rated as 20-percent disabling; peripheral neuropathy of the right lower extremity associated with the Type II Diabetes Mellitus, rated as 20-percent disabling; peripheral neuropathy of the left lower extremity associated with the Type II Diabetes Mellitus, rated as 20-percent disabling; diabetic retinopathy associated with the Type II Diabetes Mellitus, rated as 20-percent disabling; and erectile dysfunction (ED) associated with the Type II Diabetes Mellitus, rated as 0-percent disabling, so noncompensable.  The Veteran is however receiving special monthly compensation (SMC) for the ED on account of loss of use of a creative organ.  According to 38 C.F.R. § 4.16(a)(2), all of his service-connected disabilities for all intents and purposes constitute one collective disability because they have common etiology, that being they all derive from his underlying Type II Diabetes Mellitus since they are all complications of this disease.  In any event, his combined disability rating is 90 percent, so he clearly satisfies the requirements of § 4.16(a) for consideration of his entitlement to a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).

The Board therefore need only now determine whether his service-connected disabilities render him unemployable.


A review of the record reveals that he has a high school diploma.  A review of the record also shows that his post-service employment included working as a machinist/truck driver, baggage loader, flight checker and trainer.  His last job was as a security guard back in 2002.

Of record is an August 2013 DBQ evaluating his mental health status.  During that evaluation he reported feeling sad, sick and frustrated as well as having difficulty staying asleep because of pain in his leg, back and shoulder.  The examiner determined the Veteran had a Global Assessment of Functioning (GAF) score of 65.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score and interpretation of that score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).

The examiner concluded the Veteran had occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The examiner noted that the severity of the Veteran's depression was very unlikely to impair his social and occupational functioning and that it did not appear to have a significant impact on his daily activities.

Also of record is a September 2013 DBQ assessing the Veteran's eye condition. Upon physical examination of the Veteran, the examiner diagnosed glaucoma (constricted III4e on GVF) in both eyes (OU), which he opined was less likely than not related to the diabetes.  But he also diagnosed nonproliferative diabetic retinopathy OU, which he confirmed is related to the diabetes.  As well, he diagnosed peripheral hemes in the right eye, past carotid Doppler, which he similarly indicated was as likely as not related to the diabetes, and moderate cataracts OU, which were less likely than not related to the diabetes, instead, more consistent with age-related changes.  The examiner determined the Veteran's eye condition did not affect his ability to work.

But still other evidence of record is a September 2013 DBQ assessing the Veteran's entitlement to a TDIU, so considering the aggregate or collective effect of his service-connected disabilities on his employability.  But see Geib v. Shinseki, No.2012-7164, 2013 WL XXXXXXX, at *Y (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Based on the relevant evidence in the file regarding the severity of the Veteran's several service-connected disabilities, his prior work experience and training, etc., the examiner concluded that it is not at least as likely as not that the Veteran's service-connected disabilities are sufficiently disabling as to prevent him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison, without regards to his advancing age and disabilities that are not service connected.  The examiner surmised that, although the Veteran could not perform heavy physical work requiring lifting more than 10 pounds or driving a commercial vehicle, he is still able to perform sedentary, desk-type work, so he is not unemployable.

He need not be totally or entirely unemployable, however.  Requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment."  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See id.


While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds that all of the DBQs are insufficient to establish the Veteran is still able to obtain and maintain substantially gainful employment.  Notably, the September 2013 DBQ assessing his ability to obtain and maintain substantially gainful employment did not take into consideration his educational background (high school diploma) and past occupational experience and training that not only required him to do heavy lifting but to stand on his feet often for as long as eight hours each day.  He therefore seems ill equipped to work in the type of capacity the VA compensation examiner has concluded is supposedly still a viable possibility, especially owing to the fact that the Veteran apparently has never had a sedentary job, only instead ones that were far more physically demanding.

In light of his relatively limited education and occupational background tending more towards physically demanding rather than sedentary jobs, and the common etiology of his service-connected disabilities, the Board finds that these 
service-connected disabilities alone are sufficiently severe to render him unable to obtain and maintain future employment that could be considered substantially gainful versus just marginal in comparison.  Thus, a TDIU is warranted when resolving all reasonable doubt concerning his employability in his favor.  38 C.F.R. § 4.3.



ORDER

The claim of entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


